1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                FOR THE EASTERN DISTRICT OF CALIFORNIA

6
     JOSEPH MICHAEL MILLER,                                     CASE NO. 1:19-cv-00806-DAD-BAM
7
                    Plaintiff,                                  ORDER GRANTING IN FORMA
8
             v.                                                 PAUPERIS APPLICATION
9
                                                                (Docs. 4 and 5).
10   REBECCA BOUNDS, et al.,
                                                                ORDER DIRECTING PAYMENT OF
11                  Defendants.                                 INMATE FILING FEE
12
                                                    /
13
14           Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983, and has requested leave
15   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required
16   by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted. Plaintiff is
17   obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is
18   obligated to make monthly payments in the amount of twenty percent of the preceding month’s
19   income credited to plaintiff’s trust account. The California Department of Corrections is required to
20   send to the Clerk of the Court payments from plaintiff’s account each time the amount in the account
21   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
22           In accordance with the above and good cause appearing therefore, IT IS HEREBY ORDERED
23
     that:
24
             1.     Plaintiff’s application to proceed in forma pauperis is GRANTED;
25
             2.     The Director of the California Department of Corrections or his designee shall
26
     collect payments from plaintiff=s prison trust account in an amount equal to twenty per cent
27
     (20%) of the preceding month=s income credited to the prisoner=s trust account and shall
28

                                                         1
1
     forward those payments to the Clerk of the Court each time the amount in the account exceeds
2
     $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and
3
     forwarded to the Clerk of the Court. The payments shall be clearly identified by the name and
4
     number assigned to this action.
5
            3.     The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff=s
6
     in forma pauperis application on the Director of the California Department of Corrections, via the
7
     court's electronic case filing system (CM/ECF).
8
            4.     The Clerk of the Court is directed to serve a copy of this order on the Financial
9
     Department, U.S. District Court, Eastern District of California, Sacramento Division; and
10
            5.     Plaintiff’s complaint will be screened in due course pursuant to 28 U.S.C. § 1915(e)(2).
11
12   IT IS SO ORDERED.
13
        Dated:    July 15, 2019                              /s/ Barbara   A. McAuliffe            _
14
                                                       UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
